Citation Nr: 0933210	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability. 

2.  Entitlement to service connection for residuals of a left 
tibia fracture. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran had active duty from May 1990 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2008, the Board remanded for further development.   


FINDINGS OF FACT

1.  Schizoaffective disorder is related to service. 

2.  The Veteran does not have residuals of a left tibia 
fracture related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for entitlement to service connection for a 
left tibia fracture have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004, May 2006, and March 
2009, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In letters dated in May 2006, September 
2008, and March 2009, the RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Psychiatric Disability

The Veteran essentially contends that he has a psychiatric 
disability related to service. 

Service treatment records include a February 1993 record 
noting a diagnosis of rule out mental illness and depression.   
Post-service treatment records show that the Veteran has been 
diagnosed with various psychiatric disabilities, including 
schizoaffective disorder and bipolar disorder.

VA afforded the Veteran a psychiatric examination in March 
2009, the report of which was completed in conjunction with 
review of the claims folder.  Upon thorough evaluation of the 
Veteran, the examiner noted a diagnosis of schizoaffective 
disorder, bipolar type.  The examiner opined that 
schizoaffective disorder was at least as likely causally 
related to the Veteran's period of service as he denied any 
significant mental health symptoms or treatment prior to 
service.  

Based on the evidence and affording the Veteran all benefit 
of the doubt, the Board finds that service connection is 
warranted for schizoaffective disorder.  Notations as to a 
psychiatric disability were noted in service, the Veteran 
currently has a diagnosis of a psychiatric disability, and 
there is an opinion which provides a nexus between current 
disability and service.  Therefore, serve connection is 
granted.   

Residuals of a Left Tibia Fracture

The Veteran essentially contends that he has residuals of a 
left tibia fracture related to service.  

The problem in this case is that there is no evidence of any 
current residuals of a left tibia fracture.  The evidence 
includes post-service treatment records noting a history of 
left leg fracture; however these records do not show evidence 
of a current left leg fracture. 

Pursuant to the December 2008 Board remand, VA afforded the 
Veteran an orthopedic examination in March 2009.  The 
examiner reviewed the claims folder in conjunction with 
evaluation of the Veteran.  The Veteran indicated that his 
current disability was incurred during service when he was 
hanging on the side of a car, got loose from the car, and 
sustained an open fracture of the left tibia.  He stated that 
he was treated with an open reduction and internal fixation 
with an intramedullary rod with proximal and distal screw 
fixation.  The Veteran stated that the screws were removed 
about four months after the surgery and the rod was still in 
place.  The examiner noted that the Veteran had no complaints 
(including any pain, difficulties, or complications) with 
regard to the fracture of the tibia and denied any complaints 
involving his knee or ankle.  

Examination of the Veteran revealed a depressed scar on the 
medial aspect of the left tibia at the junction of the middle 
with the distal one third of the left tibia measuring 2 x 1 
cm.  The examiner noted that the scar was completely healed 
and that there was no evidence of any inflammatory changes 
surrounding the scar.  Range of motion of the knees and tibia 
was equal bilaterally.  Also, there were no deformities of 
the left tibia, muscular wasting, shortening, neurovascular 
deficit of the left lower extremity, weakness, or sensory 
deficit.  The measurement was equal in both tibias and both 
calves, and the Veteran had good pulses.  It was noted that 
repetitive motion of the Veteran's ankle and knee had no 
effects on the Veteran's range of motion, pain, fatigability, 
weakness, or endurance.  The diagnosis was healed fracture of 
the left tibia.  The examiner added that there was no 
evidence of any residuals or symptomatology as a result of 
the fracture of the left tibia.    

There is no other medical evidence in the claims folder 
showing that that Veteran has current residuals of a left 
tibia fracture.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for residuals of a left tibia fracture is not 
warranted.

The Veteran has indicated that he has current residuals of a 
left tibia fracture. However, as a layperson, the Veteran is 
not competent to give a medical diagnosis.   Routen v. Brown, 
10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (noting that a layperson is generally not capable 
of opining on matters requiring medical knowledge). The Board 
acknowledges that the Veteran is competent to provide 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Additionally, the Veteran's statements may 
be competent to support a claim for service connection where 
the events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  However, in this 
case, the Veteran has not indicated any current residual 
symptoms and none were objectively found on examination.   
Thus, the Veteran's lay assertions as to a current disability 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In light of the absence of any competent medical evidence of 
record to suggest that the Veteran has residuals of a left 
tibia fracture, for the Board to conclude that the Veteran 
has such a disability would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility. 38 C.F.R. § 3.102 
(2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service 
connection for residuals of a left tibia fracture is denied.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a left 
tibia fracture.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.


ORDER

Service connection for a psychiatric disability is granted. 

Service connection for residuals of a left tibia fracture is 
denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


